Citation Nr: 1127215	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-03 744	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for postoperative status right ankle with traumatic arthritis. 

2.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle secondary to chronic sprains. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in March 2009 by the Department of Veterans Affairs (VA) "Tiger Team" in Cleveland, Ohio.  Jurisdiction over the matter has been retained by the Regional Office (RO) in New Orleans, Louisiana, throughout the course of the appeal.


FINDING OF FACT

In a June 2011 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  Id.  

In the present case, the Veteran provided a statement in June 2011 wherein he indicated that he wished with withdraw his appeal on the issues of entitlement to an evaluation in excess of 20 percent for postoperative status right ankle with traumatic arthritis and entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle secondary to chronic sprains.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 20 percent for postoperative status right ankle with traumatic arthritis is dismissed. 

The appeal for entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle secondary to chronic sprains is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


